Order appealed from unanimously affirmed. It does not appear that there is any issue with respect to the evidence that was received by the Referee. The conflict is confined to the inferences that may be drawn from the undisputed evidence which is detailed in the affidavits. Under the circumstances, it was not necessary to transcribe and produce the minutes of the reference at Special Term, defendant having stipulated to dispense therewith (cf. Aron v. Aron, 280 N. Y. 328). Present — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.